 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11   Ashwin KHOBRAGADE,                                   Case No.: 16-cv-0468-WQH-AGS
12                                       Plaintiff,       ORDER DENYING PLAINTIFF’S
                                                          MOTION TO RECONSIDER (ECF
13   v.
                                                          No. 94)
14   COVIDIEN LP,
15                                    Defendant.
16
17         On October 4, 2018, Magistrate Judge Stanley A. Boone issued an order denying
18   plaintiff’s motion to reopen discovery. (ECF No. 93.) Judge Boone concluded that plaintiff
19   failed to demonstrate good cause for reopening discovery in that he had not conducted any
20   discovery prior to the cutoff date and had waited nearly five months after the cutoff date
21   before filing his motion to reopen. On October 9, 2018, plaintiff filed a motion to reconsider
22   Judge Boone’s Order. (ECF No. 94.) For the reasons below, the Court denies plaintiff’s
23   motion for reconsideration.
24                Reconsideration is appropriate only in rare circumstances to correct manifest
25   errors of law or fact or to present newly discovered evidence. See Sch. Dist. No. 1J,
26   Multnomah Cty., Or. v. AcandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Under Federal
27   Rule of Civil Procedure Rule 60, a party can obtain relief from a court order for the
28   following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

                                                      1
                                                                                16-cv-0468-WQH-AGS
 1   discovered evidence; (3) fraud; (4) the judgment is void; (5) the judgment has been
 2   satisfied, released, or discharged; or (6) “any other reason that justifies relief.” Fed. R. Civ.
 3   P. 60(b). Plaintiff relies on the sixth clause, which is the “catch-all” provision. Hamilton v.
 4   Newland, 374 F.3d 822, 825 (9th Cir. 2004) (citing Rule 60(b)). Relief under clause six is
 5   available only in extraordinary circumstances, Gonzalez v. Crosby, 545 U.S. 524, 536
 6   (2005) (citing Ackerman v. United States, 340 U.S. 193, 199 (1950)), and should be
 7   provided only “sparingly and as an equitable remedy to prevent manifest injustice.”
 8   Hamilton, 374 F.3d at 825.
 9         Further, under Local Rule 7.1(i), the district court will not entertain a motion for
10   reconsideration unless “new or different facts are claimed to exist which did not exist, or
11   were not shown, upon such prior application.” Civ. L. R. 7.1(i)(1); see Fuller v. M.G.
12   Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991) (motion for reconsideration denied where
13   movants “presented no arguments which the court had not already considered and
14   rejected”).
15         Plaintiff fails to demonstrate any extraordinary circumstance that would warrant
16   relief from Judge Boone’s order. Additionally, plaintiff fails to meet Local Rule 7.1’s
17   requirements because he fails to identify any new facts or circumstances warranting
18   reconsideration. Instead, he simply reiterates the same arguments made in his earlier
19   motion to reopen discovery (ECF No. 89). Plaintiff continues to claim that, due to his pro
20   se status and inability to understand the law, he was unaware that discovery had not been
21   performed. (ECF No. 94, at 10.) Further, plaintiff alleges he was unaware that he needed
22   to file a motion to reopen discovery. (Id.)
23         While the Court is sympathetic to plaintiff’s attempts to obtain new counsel and
24   litigate the case on his own following the withdrawal of his former counsel, the Court
25   agrees with Judge Boone’s conclusion that plaintiff cannot rely on his pro se status as an
26   excuse for his failure to propound his own discovery in this case. (ECF No. 93, at 2-3.)
27   These are the same arguments raised in plaintiff’s original motion to reopen discovery, and
28   he fails to demonstrate any error or mistake in Judge Boone’s Order that would warrant

                                                    2
                                                                                   16-cv-0468-WQH-AGS
 1   reconsideration. Because plaintiff does not offer any new law or facts justifying
 2   reconsideration of Judge Boone’s October 4, 2018 Order, his motion for reconsideration
 3   fails and is, therefore, denied.
 4
 5   Dated: October 12, 2018
 6
 7
 8
 9                                                 Magistrate Judge Marc L. Goldman

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                          16-cv-0468-WQH-AGS
